UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 19-2321


In re: PHILIP JAY FETNER,

                         Debtor.
--------------------------------------

PHILIP JAY FETNER,

                        Debtor - Appellant,

                v.

RONALD J. AIANI; ROBERT M. MARINO,

                        Defendants - Appellees,

                and

KEVIN R. MCCARTHY, Trustee,

                        Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-00838-AJT-JFA)


Submitted: October 20, 2020                               Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Philip Jay Fetner, Appellant Pro Se. Bradford Frost Englander, WHITEFORD, TAYLOR
& PRESTON, LLP, Falls Church, Virginia; Matthew W. Lee, WILSON ELSER
MOSKOWITZ EDELMAN & DICKER LLP, McLean, Virginia; Jeffrey Hamilton Geiger,
SANDS ANDERSON, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Philip Jay Fetner appeals the district court’s orders dismissing his bankruptcy appeal

for lack of jurisdiction and denying reconsideration. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Fetner v. Marino, No. 1:19-cv-838-AJT-JFA (E.D. Va. Sept. 27, 2019; Oct. 18, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             3